Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/7/2022 is acknowledged.  The traversal is on the ground(s) that the claims of the present invention appear to be part of an overlapping search area.  This is not found persuasive because the process as claimed can be practiced by another materially different apparatus such as a stationary attracting actuator and a conveyor moving items between different stations.  As such, each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 10, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amada (JP 2001-139146) (see IDS dated 7/12/2019) in view of Murata (JP 2001-179373) (see IDS dated 7/12/2019).
Regarding claim 1, Amada discloses a sheet material machining system comprising: a sheet material machining machine (element 1) configured to machine a workpiece to produce a machined workpiece that includes a plurality of products and a residual material (elements P and S); a sorting table (element 15) on which the machined workpiece is configured to be placed; a temporary placement table (element 19) on which the plurality of products are configured to be placed; a carrier comprising: an attracting actuator (element 31) comprising a plurality of attracting portions (paragraph 0009-0029 and see Fig. 1); and a mobile actuator to move the attracting actuator between the sorting table and the temporary placement table (element 23 sliding along element 21), and an order management processor configured to control the carrier and comprising a storage configured to memorize a layout of the plurality of products in the workpiece, the plurality of products being associated with an attracting order (paragraph 0019; the attracting and movement of product is controlled based on nesting data), but Amada does not explicitly disclose a discharge table on which at least one product among the plurality of products are configured to be placed and the mobile actuator moving the attracting actuator between the temporary placement table and the discharge table.  Murata teaches as obvious a discharge table (carry out unit 4) on which at least one product among the plurality of products are configured to be placed and the mobile actuator (element 5) moving the attracting actuator (element 19) between the temporary placement table and the discharge table (element 5 moving element between temporary table 6 and the carry out unit 4; see paragraph 0019).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the discharge table of Murata with the sorting and temporary tables of Amada for the purpose of discharging desired sheet material product.
Regarding claim 2, Amada discloses a controller configured to activate or deactivate each of the plurality of attracting portions individually (see Fig. 5 and 6 where select elements 31 are activated). 
Regarding claim 3, Amada discloses the attracting actuator is configured to attract all of the plurality of products placed on the sorting table (see Figs. 4 and 5; paragraph 0019), and wherein the mobile actuator is configured to convey all of the plurality of products attracted by the attracting actuator from the sorting table to the temporary placement table at once (element 23 sliding along element 21 and see Fig. 5). 
Regarding claim 7, Murata further teaches the temporary placement table is disposed between the sorting table and the discharge table (see Fig. 3; temporary table 6 between sorting table 7 and discharge table 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Amada to place the temporary table between the sorting table and discharge table, as taught by Murata, for the purpose of discharging desired sheet material product.
Regarding claim 10, Amada discloses the temporary placement table has an upper face which includes a flat surface (see Fig. 4; flat surface of temporary table 19) such that the flat surface contacts an entire surface of the at least one product when the at least one product among the plurality of products is placed on the temporary placement table (products P placed upon temporary table 19; see Fig. 4).
Regarding claim 12, Amada discloses the plurality of attracting portions are disposed so that tip surfaces of the plurality of attracting portions are flush with each other (see Figs. 1 and 5 where the suction units are arranged to follow the shape of a flat surface).
Regarding claim 19, Murata further teaches the temporary placement table is disposed between the sorting table and the discharge table (see Fig. 3; temporary table 6 between sorting table 7 and discharge table 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Amada to place the temporary table between the sorting table and discharge table, as taught by Murata, for the purpose of discharging desired sheet material product.
Regarding claim 20, Murata further teaches the temporary placement table is disposed between the sorting table and the discharge table (see Fig. 3; temporary table 6 between sorting table 7 and discharge table 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Amada to place the temporary table between the sorting table and discharge table, as taught by Murata, for the purpose of discharging desired sheet material product.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amada/Murata in further view of Murata (JP 2015-104793) (hereinafter Murata ‘793) (see IDS dated 7/12/2019).
Regarding claim 8, Amada/Murata discloses all the limitations of the claim, but Amada/Murata does not disclose the carrier comprises a fork, and wherein the sorting table comprises a plurality of grooves to accept the fork.  Murata ‘793 teaches the carrier comprises a fork (see Fig. 1; fork 62), and wherein the sorting table comprises a plurality of grooves to accept the fork (grooves 30 and paragraph 0038) for the purpose of scooping the plate material of the work table (paragraph 0042).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Amada/Murata, as taught by Murata ‘793, for the purpose of scooping the plate material of the work table.
Regarding claim 9, Murata ‘793 further teaches the sorting table comprises a plurality of projections that come into line contact with the machined workpiece when the machined workpiece is placed on the sorting table (paragraph 0031-0033 and see Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Amada/Murata, as taught by Murata ‘793, for the purpose of scooping the plate material of the work table.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amada/Murata/Murata ‘793 in further view of Canon (JP 5-111782) (see IDS dated 7/12/2019).
Regarding claim 11, Amada/Murata discloses all the limitations of the claim, but Amada/Murata does not disclose a determination processor configured to determine whether the machined workpiece is an unacceptable workpiece; and an unacceptable workpiece withdrawal device configured to withdraw the unacceptable workpiece onto the discharge table.  Canon teaches a determination processor configured to determine whether the machined workpiece is an unacceptable workpiece; and an unacceptable workpiece withdrawal device configured to withdraw the unacceptable workpiece onto the discharge table (paragraph 0014 and see Fig. 1) for the purpose of disposing of defective workpieces.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Amada/Murata/Murata ‘793, as taught by Canon, for the purpose of disposing of defective workpieces.
Allowable Subject Matter
Claims 4-6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The closest prior art discloses a sheet material machining system.  The closest prior art does not disclose or make obvious the order management processor is configured to send a first control signal to the controller so that the plurality of attracting portions attract at least one first product among the plurality of products according to the attracting order, and wherein the order management processor is configured to send a second control signal to the controller so that, after the at least one first product is conveyed to the discharge table, the plurality of attracting portions attract at least one second product among the plurality of products according to the attracting order in conjunction with the other structures in claim 4.
The closest prior art discloses a sheet material machining system.  The closest prior art does not disclose or make obvious the order management processor sends a first control signal to the controller so that the plurality of attracting portions attract only first products corresponding to a first attracting order, and wherein the order management processor sends a second control signal to the controller so that, after the first products are conveyed to the discharge table, the plurality of attracting portions attract only second products corresponding to a second attracting order in conjunction with the other structures in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653